DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-19 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 06/10/2022 (related to the 103 rejection) have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Rejection based on a newly cited reference(s) follows.
Applicant's arguments filed on 06/10/2022 (related to the 101 rejection) have been fully considered but they are not persuasive.
Applicant states, on page 10, that the claimed features are directed to a computer based machine learning and training technology, which is clearly not directed to an abstract idea. Specifically, the claimed features provide a very practical application of more accurate and robust predictions in a machine learning/training system. Accordingly, the claimed feature overcomes the problems with the conventional machine learning/training systems by providing higher accuracy and robustness in the machine learning/training process. Thus, the claimed features are eligible because it does not recite a judicial exception.
Examiner respectfully disagrees with Applicant. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. Determining which condition factors cause the target factor to be low or high is a form of managing personal behavior because it allows the method to manipulate those factors to improve the target factor (e.g. in the retail field, strategies can be implemented to change some factors in order to improve sales). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The mere nominal recitation of generic computer components does not take the claim out of the methods of organizing human activity grouping. The machine learning is merely used to determine the causal relationship among the plurality factors (Paragraph 0036). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The machine learning is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. In this case, the claim does not specifically disclose how the machine learning is trained using historical data. Further, the claim does not describe how the machine learning is iteratively retrained over time to improve the predictions. 
Therefore, the claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of determining influence factors of a target factor. Examiner recommends to follow Example 39 of the 2019 Revised Patent Subject Matter Eligibility Guidance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method comprising: receiving feature data for characterizing a plurality of factors of a user set, the plurality of factors comprising a target factor; determining a causal structure for the target factor using the plurality of factors and the feature data, wherein the causal structure comprises at least one condition factor and the target factor, and the at least one condition factor and the target factor has a causal relationship; and determining a user having the at least one condition factor from the user set using the causal structure. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. Determining which condition factors cause the target factor to be low or high is a form of managing personal behavior because it allows the method to manipulate those factors to improve the target factor (e.g. in the retail field, strategies can be implemented to change some factors in order to improve sales). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a data processing; and a machine learning.
The data processing is merely used to execute a series of operational steps on the computer, other programmable data processing devices or other devices to generate a computer implemented process (Paragraph 0072). The machine learning is merely used to determine the causal relationship among the plurality factors (Paragraph 0036). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “data processing” and “machine learning” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the data processing is also used to obtain feature data for characterizing a plurality of factors of a user set, the plurality of factors comprising a target factor (Paragraph 0004). The data processing is also considered “field of use” (MPEP 2106.05h) at step 2A, Prong 2; as it’s just used to receive information and does not improve the technology. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of determining influence factors of a target factor. The specification shows that the data processing is merely used to execute a series of operational steps on the computer, other programmable data processing devices or other devices to generate a computer implemented process (Paragraph 0072). The machine learning is merely used to determine the causal relationship among the plurality factors (Paragraph 0036). Further, the data processing is also used to obtain feature data for characterizing a plurality of factors of a user set, the plurality of factors comprising a target factor (Paragraph 0004). The data processing is also considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2B, “mere data gathering” (MPEP 2106.05g) to use it for a causal relationship analysis. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 10
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 10 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 10 recites: An apparatus comprising: receiving feature data for characterizing a plurality of factors of a user set, the plurality of factors comprising a target factor; determining a causal structure for the target factor using the plurality of factors and the feature data, wherein the causal structure comprises at least one condition factor and the target factor, and the at least one condition factor and the target factor has a causal relationship; and determining a user having the at least one condition factor from the user set. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. Determining which condition factors cause the target factor to be low or high is a form of managing personal behavior because it allows the method to manipulate those factors to improve the target factor (e.g. in the retail field, strategies can be implemented to change some factors in order to improve sales). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 10 includes additional elements: a data processing; a processing unit; a memory; and a machine learning.
The data processing and the processing unit are merely used to execute instructions (Paragraph 0005). The memory is merely used to store instructions (Paragraph 0005). The machine learning is merely used to determine the causal relationship among the plurality factors (Paragraph 0036). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “data processing,” “memory,” and “machine learning” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the data processing is also used to obtain feature data for characterizing a plurality of factors of a user set, the plurality of factors comprising a target factor (Paragraph 0004). The data processing is also considered “field of use” (MPEP 2106.05h) at step 2A, Prong 2; as it’s just used to receive information and does not improve the technology. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of determining influence factors of a target factor. The specification shows that the data processing and the processing unit are merely used to execute instructions (Paragraph 0005). The memory is merely used to store instructions (Paragraph 0005). The machine learning is merely used to determine the causal relationship among the plurality factors (Paragraph 0036). Further, the data processing is also used to obtain feature data for characterizing a plurality of factors of a user set, the plurality of factors comprising a target factor (Paragraph 0004). The data processing is also considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2B, “mere data gathering” (MPEP 2106.05g) to use it for a causal relationship analysis. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 19
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 19 is directed to an article of manufacture which is a statutory category.
Step 2A, Prong One - Claim 19 recites: A program to perform the method according to any of claims 1-9. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. Determining which condition factors cause the target factor to be low or high is a form of managing personal behavior because it allows the method to manipulate those factors to improve the target factor (e.g. in the retail field, strategies can be implemented to change some factors in order to improve sales). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 19 includes additional elements: a computer-readable storage medium; an apparatus.
The apparatus is merely used to execute instructions (Paragraph 0005). The computer-readable storage medium is merely used to store instructions (Paragraph 0006). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the apparatus is also used to obtain feature data for characterizing a plurality of factors of a user set, the plurality of factors comprising a target factor (Paragraph 0004). The apparatus is also considered “field of use” (MPEP 2106.05h) at step 2A, Prong 2; as it’s just used to receive information and does not improve the technology. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of determining influence factors of a target factor. The specification shows that the apparatus is merely used to execute instructions (Paragraph 0005). The computer-readable storage medium is merely used to store instructions (Paragraph 0006). Further, the apparatus is also used to obtain feature data for characterizing a plurality of factors of a user set, the plurality of factors comprising a target factor (Paragraph 0004). The apparatus is also considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2B, “mere data gathering” (MPEP 2106.05g) to use it for a causal relationship analysis. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Dependent claims 2-9 and 11-18 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above - such as by: determining a strategy based on the 15feature data; and providing the strategy to the user. Other descriptive elements are related to: the collection of historical data; obtaining evaluation data from the users; obtaining a data fluctuation rate; and determining influence factors. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which includes managing personal behavior. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2019/0108458 A1), in view of Parker et al. (US 2020/0302506 A1).
Regarding claim 1 (Currently Amended), Yu et al. discloses a method for data processing (Paragraph 0019, In some embodiments, the process of FIG. 1 is performed by processor 201 of FIG. 2. The process of FIG. 1 may be at least in part implemented on one or more components of system 300 shown in FIG. 3. For example, the process may be performed by utilizing fit analysis engine 307, design tool 309, and data platform 313 with respect to feedback data store 301, sizing profile data store 303, and inventory interface 305), comprising: 
receiving feature data for characterizing a plurality of factors of a user set, the plurality of factors comprising a target factor (Paragraph 0025, At 105, a target audience is identified. Target audiences may be selected based on one or more characteristics including time frame, purchase history, likelihood of purchase, length as a customer, sizing information of the customer, etc. For example, the target audience may be customers that are likely to purchase a product in the next week. Another target audience may be customers sharing a subset of size measurements. In various embodiments, the target audience is identified by clustering potential customers based on similar features, such as size measurements, physical location, purchase history, style preference, pattern preference, material preference, fit challenges, fit preferences, etc. For example, in designing a denim product, a target audience may be selected based on the likelihood the customer will purchase a denim garment. Additional customer preferences such as body shape, size measurements, and price range preferences, among others, may also be used to further refine the target audience; Paragraph 0094, At 707, a size fit satisfaction is determined using the applicable model selected at 705 and the features from the garment profile in 703. In some embodiments, the size fit satisfaction is a probability corresponding to the likelihood the garment will fit the target audience. For example, a new knit short-sleeve pullover is offered by a garment brand manufacturer. In order to decide whether to purchase the pullover garment and what size(s) to purchase, at 707, a size fit satisfaction is determined for the garment using a target audience. In various embodiments, the size fit satisfaction corresponds to a prediction of how well the garment will fit the intended audience; Examiner interprets “likelihood of purchasing the product” or “likelihood of a garment fitting the target audience” as the target factor); 
determining, by a machine learning model, a causal structure for the target factor using the plurality of factors and the feature data, wherein the causal structure comprises at least one condition factor and the target factor, and the at least one condition factor and the target factor has a causal relationship (Paragraph 0069, In some embodiments, the feedback may be associated with a weight or confidence rating corresponding to how much the feedback should be considered when training the machine learning model. For example, feedback from different users or classes of users may be weighed differently; Paragraph 0087, In various embodiments, the model may be trained according to supervised learning or other machine learning techniques. In supervised learning, the objective is to determine a weight of a feature in a function that optimizes a desired result, where the function is a representation of the relationship between the features. In a training process, weights associated with features of a model are determined via the training. That is, the contribution of each feature to a predicted outcome of the combination of features is determined. In various embodiments, the model may be trained using mixed effects models that take into account several features, some of which may be non-independent. The model may be trained by ridge regression that attributes credit to a particular feature; Paragraph 0088, In some embodiments, when training a model, the attribution of each feature to the output of the function is determined. In some embodiments, a feature represents a combination of features. For example, an individual feature may have a different weighting when that feature is combined with another feature. A feature or set of features may define a base option. As more input is provided to a model, the output of the function becomes closer to a target or validation result; Examiner interprets the condition factor as the influence of each factor on the target factor (e.g. weight of a feature in a function that optimizes a desired result)); 
and determining a user … (Paragraph 0025, For example, in designing a denim product, a target audience may be selected based on the likelihood the customer will purchase a denim garment. Additional customer preferences such as body shape, size measurements, and price range preferences, among others, may also be used to further refine the target audience; Paragraph 0096, At 801, one or more target audiences are identified. Different target audiences may be identified by a human operator or automatically. For example, target audiences may be identified automatically by clustering users by feature set. The feature set may include properties of the target user including user measurement sizes, user fit challenges, user fit preferences, user purchase history, user style preferences, user location, etc.).
Yu et al. discloses determining a user (e.g. a target audience) based on the likelihood of purchasing a product. Although the likelihood of purchasing a product is determined based on the condition factors of a customer, Yu et al. does not specifically disclose how the customer is matched with the products based on having at least one condition factor.
However, Parker et al. discloses a method for data processing (Paragraph 0095, Further, through the network interface 609, the processor 601 can receive information (e.g., data objects or program instructions) from another network or output information to another network in the course of performing method/process steps), comprising: 
receiving feature data for characterizing a plurality of factors of a user set, the plurality of factors comprising a target factor (Paragraph 0051, At 301, a customer's attributes are retrieved. A customer's attributes may include objective attributes such as biographical information and sizing measurements. Customer attributes may include subjective attributes such as preferences for outfit combinations, style, fit, colors, designers/brands, budget, etc. For example, a customer may rate specific styles, outfit combinations, prints, and/or attributes including those products in an inventory and products from other providers. A customer's attributes include sizing attributes such as the customer's sizes, measurements, fit challenges, and/or fit preferences. The information may be collected through third party apps or platforms such as apps that allow a user to indicate interests and/or share interest in products with other users; Paragraph 0054, In various embodiments, the outfit combination options are determined in part based on a predicted outfit combination ranked match score. For example, a predicted outfit combination ranked match score between an outfit combination and the customer is determined using a trained machine learning model. The predicted outfit combination ranked match score may be used to rank the outfit combination amongst other outfit combinations. The ranked order of suggested outfit combinations may be provided to the customer or a stylist. In some embodiments, the ranked match score indicates how strongly the customer likes the outfit and/or the likelihood the user will purchase or retain the items of the outfit combination; Examiner interprets “likelihood of purchasing the product” as the target factor); 
determining, by a machine learning model, a causal structure for the target factor using the plurality of factors and the feature data, wherein the causal structure comprises at least one condition factor and the target factor, and the at least one condition factor and the target factor has a causal relationship (Paragraph 0069, In some embodiments, one or more trained models may be used to determine a match score corresponding to the likelihood a particular customer will select (or have a positive reaction to) a recommended outfit combination. In some scenarios, a single model is used to determine the match score. In other scenarios, multiple models are used to determine the match score. In various embodiments, the match score utilizes features such as customer outfit combination preferences, outfit style preferences, sizing preferences, fit issues, garment sizing, etc. In some embodiments, an outfit combination desirability prediction value corresponds to a match score for a customer and particular outfit combination; Paragraph 0070, In various embodiments, the model may be trained according to supervised learning or other machine learning techniques. In supervised learning, the objective is to determine a weight of a feature in a function that optimizes a desired result, where the function is a representation of the relationship between the features. In a training process, weights associated with features of a model are determined via the training. That is, the contribution of each feature to a predicted outcome of the combination of features is determined. In various embodiments, the model may be trained using mixed effects models that take into account several features, some of which may be non-independent. The model may be trained by ridge regression that attributes credit to a particular feature; Paragraph 0071, In some embodiments, when training a model, the attribution of each feature to the output of the function is determined. In some embodiments, a feature represents a combination of features. For example, an individual feature may have a different weighting when that feature is combined with another feature. A feature or set of features may define a base option. As more input is provided to a model, the output of the function becomes closer to a target or validation result; Examiner interprets the contribution of each feature (e.g. weight) as the condition factor as they are features that are related to the predicted outcome);
and determining a user having the at least one condition factor from the user set using the casual structure (Paragraph 0054, The ranked order of suggested outfit combinations may be provided to the customer or a stylist. In some embodiments, the ranked match score indicates how strongly the customer likes the outfit and/or the likelihood the user will purchase or retain the items of the outfit combination; Paragraph 0080, At 505, product options are determined based on the customer and global attributes. The product options may be determined by processing the customer attributes to select a subset of products from all products in an inventory. The product options may be determined by applying a machine learning model trained to predict the retention and/or purchase probability in the event a selected product is provided to a customer. In some embodiments, the prediction probability is a match score. Once determined, the product options may be provided to stylists. In various embodiments, instead of directly offering all of the product options to the customer, a stylist first selects products from among the product options to provide to the customer. In various embodiments, the product options are also determined based on global attributes/constraints. For example, a particular product in inventory can only be allocated to one customer. Using global attributes/constraints, the product options for a particular customer take into account whether this customer should be matched with the product instead of other customers; Examiner notes that customers are matched with a product based on a ranked matched score. Therefore, based on broadest reasonable interpretation in light of the specification, Parker et al. discloses “determining a user having the at least one condition factor from the user set using the casual structure” because the match score reflects how well a product/outfit matches a particular customer style or preferences, wherein the customer style or preferences are condition factors).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for determining, by a machine learning model, a causal structure for the target factor using the plurality of factors and the feature data of the invention of Yu et al. to further incorporate determining a user having the at least one condition factor from the user set using the casual structure of the invention of Parker et al. because doing so would allow the method to take into account whether this customer should be matched with the product instead of other customers (See Parker et al., Paragraph 0080). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 10 (Currently Amended), Yu et al. discloses an apparatus for data processing (Paragraph 0019, In some embodiments, the process of FIG. 1 is performed by processor 201 of FIG. 2. The process of FIG. 1 may be at least in part implemented on one or more components of system 300 shown in FIG. 3. For example, the process may be performed by utilizing fit analysis engine 307, design tool 309, and data platform 313 with respect to feedback data store 301, sizing profile data store 303, and inventory interface 305), comprising: 
at least one processing unit; and at least one memory coupled to the at least one processing unit and storing instructions executed by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the apparatus to perform acts (Paragraph 0012, The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. In this specification, these implementations, or any other form that the invention may take, may be referred to as techniques. In general, the order of the steps of disclosed processes may be altered within the scope of the invention. Unless stated otherwise, a component such as a processor or a memory described as being configured to perform a task may be implemented as a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task. As used herein, the term ‘processor’ refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions), the acts comprising: 
receiving feature data for characterizing a plurality of factors of a user set, the plurality of factors comprising a target factor (Paragraph 0025, At 105, a target audience is identified. Target audiences may be selected based on one or more characteristics including time frame, purchase history, likelihood of purchase, length as a customer, sizing information of the customer, etc. For example, the target audience may be customers that are likely to purchase a product in the next week. Another target audience may be customers sharing a subset of size measurements. In various embodiments, the target audience is identified by clustering potential customers based on similar features, such as size measurements, physical location, purchase history, style preference, pattern preference, material preference, fit challenges, fit preferences, etc. For example, in designing a denim product, a target audience may be selected based on the likelihood the customer will purchase a denim garment. Additional customer preferences such as body shape, size measurements, and price range preferences, among others, may also be used to further refine the target audience; Paragraph 0094, At 707, a size fit satisfaction is determined using the applicable model selected at 705 and the features from the garment profile in 703. In some embodiments, the size fit satisfaction is a probability corresponding to the likelihood the garment will fit the target audience. For example, a new knit short-sleeve pullover is offered by a garment brand manufacturer. In order to decide whether to purchase the pullover garment and what size(s) to purchase, at 707, a size fit satisfaction is determined for the garment using a target audience. In various embodiments, the size fit satisfaction corresponds to a prediction of how well the garment will fit the intended audience; Examiner interprets “likelihood of purchasing the product” or “likelihood of a garment fitting the target audience” as the target factor); 
determining, by a machine learning model, a causal structure for the target factor using the plurality of factors and the feature data, wherein the causal structure comprises at least one condition factor and the target factor, and the at least one condition factor and the target factor has a causal relationship (Paragraph 0069, In some embodiments, the feedback may be associated with a weight or confidence rating corresponding to how much the feedback should be considered when training the machine learning model. For example, feedback from different users or classes of users may be weighed differently; Paragraph 0087, In various embodiments, the model may be trained according to supervised learning or other machine learning techniques. In supervised learning, the objective is to determine a weight of a feature in a function that optimizes a desired result, where the function is a representation of the relationship between the features. In a training process, weights associated with features of a model are determined via the training. That is, the contribution of each feature to a predicted outcome of the combination of features is determined. In various embodiments, the model may be trained using mixed effects models that take into account several features, some of which may be non-independent. The model may be trained by ridge regression that attributes credit to a particular feature; Paragraph 0088, In some embodiments, when training a model, the attribution of each feature to the output of the function is determined. In some embodiments, a feature represents a combination of features. For example, an individual feature may have a different weighting when that feature is combined with another feature. A feature or set of features may define a base option. As more input is provided to a model, the output of the function becomes closer to a target or validation result; Examiner interprets the condition factor as the influence of each factor on the target factor (e.g. weight of a feature in a function that optimizes a desired result)); 
and determining a user … (Paragraph 0025, For example, in designing a denim product, a target audience may be selected based on the likelihood the customer will purchase a denim garment. Additional customer preferences such as body shape, size measurements, and price range preferences, among others, may also be used to further refine the target audience; Paragraph 0096, At 801, one or more target audiences are identified. Different target audiences may be identified by a human operator or automatically. For example, target audiences may be identified automatically by clustering users by feature set. The feature set may include properties of the target user including user measurement sizes, user fit challenges, user fit preferences, user purchase history, user style preferences, user location, etc.).
Yu et al. discloses determining a user (e.g. a target audience) based on the likelihood of purchasing a product. Although the likelihood of purchasing a product is determined based on the condition factors of a customer, Yu et al. does not specifically disclose how the customer is matched with the products based on having at least one condition factor.
However, Parker et al. discloses a method for data processing (Paragraph 0095, Further, through the network interface 609, the processor 601 can receive information (e.g., data objects or program instructions) from another network or output information to another network in the course of performing method/process steps), comprising: 
receiving feature data for characterizing a plurality of factors of a user set, the plurality of factors comprising a target factor (Paragraph 0051, At 301, a customer's attributes are retrieved. A customer's attributes may include objective attributes such as biographical information and sizing measurements. Customer attributes may include subjective attributes such as preferences for outfit combinations, style, fit, colors, designers/brands, budget, etc. For example, a customer may rate specific styles, outfit combinations, prints, and/or attributes including those products in an inventory and products from other providers. A customer's attributes include sizing attributes such as the customer's sizes, measurements, fit challenges, and/or fit preferences. The information may be collected through third party apps or platforms such as apps that allow a user to indicate interests and/or share interest in products with other users; Paragraph 0054, In various embodiments, the outfit combination options are determined in part based on a predicted outfit combination ranked match score. For example, a predicted outfit combination ranked match score between an outfit combination and the customer is determined using a trained machine learning model. The predicted outfit combination ranked match score may be used to rank the outfit combination amongst other outfit combinations. The ranked order of suggested outfit combinations may be provided to the customer or a stylist. In some embodiments, the ranked match score indicates how strongly the customer likes the outfit and/or the likelihood the user will purchase or retain the items of the outfit combination; Examiner interprets “likelihood of purchasing the product” as the target factor); 
determining, by a machine learning model, a causal structure for the target factor using the plurality of factors and the feature data, wherein the causal structure comprises at least one condition factor and the target factor, and the at least one condition factor and the target factor has a causal relationship (Paragraph 0069, In some embodiments, one or more trained models may be used to determine a match score corresponding to the likelihood a particular customer will select (or have a positive reaction to) a recommended outfit combination. In some scenarios, a single model is used to determine the match score. In other scenarios, multiple models are used to determine the match score. In various embodiments, the match score utilizes features such as customer outfit combination preferences, outfit style preferences, sizing preferences, fit issues, garment sizing, etc. In some embodiments, an outfit combination desirability prediction value corresponds to a match score for a customer and particular outfit combination; Paragraph 0070, In various embodiments, the model may be trained according to supervised learning or other machine learning techniques. In supervised learning, the objective is to determine a weight of a feature in a function that optimizes a desired result, where the function is a representation of the relationship between the features. In a training process, weights associated with features of a model are determined via the training. That is, the contribution of each feature to a predicted outcome of the combination of features is determined. In various embodiments, the model may be trained using mixed effects models that take into account several features, some of which may be non-independent. The model may be trained by ridge regression that attributes credit to a particular feature; Paragraph 0071, In some embodiments, when training a model, the attribution of each feature to the output of the function is determined. In some embodiments, a feature represents a combination of features. For example, an individual feature may have a different weighting when that feature is combined with another feature. A feature or set of features may define a base option. As more input is provided to a model, the output of the function becomes closer to a target or validation result; Examiner interprets the contribution of each feature (e.g. weight) as the condition factor as they are features that are related to the predicted outcome);
and determining a user having the at least one condition factor from the user set using the casual structure (Paragraph 0054, The ranked order of suggested outfit combinations may be provided to the customer or a stylist. In some embodiments, the ranked match score indicates how strongly the customer likes the outfit and/or the likelihood the user will purchase or retain the items of the outfit combination; Paragraph 0080, At 505, product options are determined based on the customer and global attributes. The product options may be determined by processing the customer attributes to select a subset of products from all products in an inventory. The product options may be determined by applying a machine learning model trained to predict the retention and/or purchase probability in the event a selected product is provided to a customer. In some embodiments, the prediction probability is a match score. Once determined, the product options may be provided to stylists. In various embodiments, instead of directly offering all of the product options to the customer, a stylist first selects products from among the product options to provide to the customer. In various embodiments, the product options are also determined based on global attributes/constraints. For example, a particular product in inventory can only be allocated to one customer. Using global attributes/constraints, the product options for a particular customer take into account whether this customer should be matched with the product instead of other customers; Examiner notes that customers are matched with a product based on a ranked matched score. Therefore, based on broadest reasonable interpretation in light of the specification, Parker et al. discloses “determining a user having the at least one condition factor from the user set using the casual structure” because the match score reflects how well a product/outfit matches a particular customer style or preferences, wherein the customer style or preferences are condition factors).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for determining, by a machine learning model, a causal structure for the target factor using the plurality of factors and the feature data of the invention of Yu et al. to further incorporate determining a user having the at least one condition factor from the user set using the casual structure of the invention of Parker et al. because doing so would allow the method to take into account whether this customer should be matched with the product instead of other customers (See Parker et al., Paragraph 0080). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 19 (Previously Presented), Yu et al. discloses a computer-readable storage medium having machine-executable instructions stored thereon, the machine-executable instructions, when executed by an apparatus, causing the apparatus to perform the method according to any of claims 1-9 (Paragraph 0012, The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. In this specification, these implementations, or any other form that the invention may take, may be referred to as techniques. In general, the order of the steps of disclosed processes may be altered within the scope of the invention. Unless stated otherwise, a component such as a processor or a memory described as being configured to perform a task may be implemented as a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task. As used herein, the term ‘processor’ refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions).
Regarding claims 2 and 11 (Original), which are dependent of claims 1 and 10, the combination of Yu et al. and Parker et al. discloses all the limitations in claims 1 and 10. Yu et al. further discloses determining a strategy for changing feature data characterizing the target factor based on the feature data; and providing the strategy to the user (Paragraph 0057, In various embodiments, other models may be utilized. Example models include models for style rating, size rating, fit rating, quality rating, retention, personalization, style grouping, and price value rating as further described herein with respect to FIGS. 1, 4, 5A, and 6-8. These models may be utilized in combination with feedback and sizing models to generate a garment that not only optimizes a size fit satisfaction but also other optimization goals including quality, retention, personalization, style, and price value goals).
Regarding claims 3 and 10 (Currently Amended), which are dependent of claims 2 and 11, the combination of Yu et al. and Parker et al. discloses all the limitations in claims 2 and 11. Yu et al. further discloses wherein determining the strategy based on the feature data comprises: determining a plurality of alternative strategies based on influence factors of at least one condition factor on the target factor (Paragraph 0049, In various embodiments, an alternative size for a variable size component may be determined based at least in part on collaborative filtering and/or client segmentation. For example, an alternative size for a component may be selected based on a likelihood that a size would fall into a cluster (e.g., an addressable market). To determine whether a garment with determined size components would fall into a cluster, a set of features making up the garment may be analyzed to determine whether the set would cause the garment to meet a size fit satisfaction goal (e.g., whether it would be an optimal result to fit analysis). The cluster may be based on feedback such as sizing feedback from the user and sizing measurements obtained from the user's garments); 
	obtaining satisfaction degree with respect to the target factor under the plurality of alternative strategies (Paragraph 0049, In various embodiments, an alternative size for a variable size component may be determined based at least in part on collaborative filtering and/or client segmentation. For example, an alternative size for a component may be selected based on a likelihood that a size would fall into a cluster (e.g., an addressable market). To determine whether a garment with determined size components would fall into a cluster, a set of features making up the garment may be analyzed to determine whether the set would cause the garment to meet a size fit satisfaction goal (e.g., whether it would be an optimal result to fit analysis). The cluster may be based on feedback such as sizing feedback from the user and sizing measurements obtained from the user's garments; Examiner notes that the model of Yu et al. analyzes different features to determine which set of features meet a size fit satisfaction goal. Therefore, based on broadest reasonable interpretation in light of the specification, Yu et al. discloses “determining a plurality of alternative strategies” because it is analyzing a plurality of feature to determine which set of features meet a satisfaction degree (e.g. a size fit satisfaction goal)); 
and selecting an alternative strategy from the plurality of alternative strategies, the satisfaction degree with respect to the selected alternative strategy being higher than a predetermined threshold (Paragraph 0049, In various embodiments, an alternative size for a variable size component may be determined based at least in part on collaborative filtering and/or client segmentation. For example, an alternative size for a component may be selected based on a likelihood that a size would fall into a cluster (e.g., an addressable market). To determine whether a garment with determined size components would fall into a cluster, a set of features making up the garment may be analyzed to determine whether the set would cause the garment to meet a size fit satisfaction goal (e.g., whether it would be an optimal result to fit analysis). The cluster may be based on feedback such as sizing feedback from the user and sizing measurements obtained from the user's garments; Examiner interprets “the set of features that meet a size satisfaction goal” as “the selected alternative strategy being higher than a predetermined threshold”).
Regarding claims 4 and 13 (Original), which are dependent of claims 2 and 11, the combination of Yu et al. and Parker et al. discloses all the limitations in claims 2 and 11. Yu et al. further discloses wherein determining the strategy based on the feature data comprises: determining, based on the feature data, a prediction data set of the user set regarding the target factor (Paragraph 0016, In some embodiments, the machine learning model used to predict the variable size components is trained using at least the sizing profiles of a plurality of items and the feedbacks of subjects regarding sizing of the plurality of items. For example, the training corpus includes sizing profiles of the various garments. A sizing profile for a garment includes detailed measurements particular for that garment and size. In some embodiments, the points of measurement, that is, the specific measurements for each garment, are based on the garment's silhouette category. The training corpus also includes feedback on the particular garment. In some embodiments, the feedback includes a sizing rating and a fit rating. In some embodiments, a fit rating is a rating on how well the garment fits for a particular person. In some embodiments, a size rating is a rating on the accuracy of the labeled size. In various embodiments, the feedback may be sourced from a customer, a stylist, a designer, and/or a supplier, among others. In some embodiments, feedback includes a user's size measurements, such as the user's height, as well as user fit challenges and user fit preferences); 
determining, based on the prediction data set, a prediction factor that serves as the cause of the target factor from the plurality of factors (Paragraph 0017, Once trained, the machine learning model is used to determine a value for the variable size component that corresponds to an optimal predicted size fit satisfaction. For example, to achieve an optimal predicted size fit satisfaction for a dress shirt, the machine learning model may be applied to determine a size for the front body length of the shirt for a corresponding shoulder size. In some embodiments, more than one variable size component is determined to achieve an optimal predicted size fit satisfaction. For example, values for the front body length and the sleeve length are determined for a corresponding shoulder size); 
and determining the strategy corresponding to the prediction factor as the strategy (Paragraph 0018, Once a value is determined for a variable size component, the determined value is provided for use in selecting a new item with a variable size component based on the determined value. For example, a new item may be a newly sized garment having the same style as a base garment but replaces variable size components with their determined values optimized for size fit satisfaction for each applicable point of measurement. In some embodiments, the new item is used to select from one of multiple sizes for purchasing based on size fit satisfaction. In some embodiments, the new item and its design measurements are used to initiate the manufacturing of the item. The determined variable size component values include the measurements necessary for the garment to be manufactured in the newly created size. The result is a garment that is designed, ordered, purchased, and/or manufactured using size measurements based on the optimal size fit satisfaction).
Regarding claims 5 and 14 (Original), which are dependent of claims 1 and 10, the combination of Yu et al. and Parker et al. discloses all the limitations in claims 1 and 10. Yu et al. further discloses wherein obtaining the feature data comprises: obtaining evaluation data of users in the user set for evaluating the plurality of factors (Paragraph 0016, In some embodiments, the machine learning model used to predict the variable size components is trained using at least the sizing profiles of a plurality of items and the feedbacks of subjects regarding sizing of the plurality of items. For example, the training corpus includes sizing profiles of the various garments. A sizing profile for a garment includes detailed measurements particular for that garment and size. In some embodiments, the points of measurement, that is, the specific measurements for each garment, are based on the garment's silhouette category. The training corpus also includes feedback on the particular garment. In some embodiments, the feedback includes a sizing rating and a fit rating. In some embodiments, a fit rating is a rating on how well the garment fits for a particular person. In some embodiments, a size rating is a rating on the accuracy of the labeled size. In various embodiments, the feedback may be sourced from a customer, a stylist, a designer, and/or a supplier, among others. In some embodiments, feedback includes a user's size measurements, such as the user's height, as well as user fit challenges and user fit preferences); 
and determining the feature data based on the evaluation data (Paragraph 0017, Once trained, the machine learning model is used to determine a value for the variable size component that corresponds to an optimal predicted size fit satisfaction. For example, to achieve an optimal predicted size fit satisfaction for a dress shirt, the machine learning model may be applied to determine a size for the front body length of the shirt for a corresponding shoulder size. In some embodiments, more than one variable size component is determined to achieve an optimal predicted size fit satisfaction. For example, values for the front body length and the sleeve length are determined for a corresponding shoulder size).
Regarding claims 6 and 15 (Original), which are dependent of claims 1 and 10, the combination of Yu et al. and Parker et al. discloses all the limitations in claims 1 and 10. Yu et al. further discloses wherein obtaining the feature data comprises: obtaining historical information about the plurality of factors of the user set within a predetermined time period (Paragraph 0025, At 105, a target audience is identified. Target audiences may be selected based on one or more characteristics including time frame, purchase history, likelihood of purchase, length as a customer, sizing information of the customer, etc. For example, the target audience may be customers that are likely to purchase a product in the next week. Another target audience may be customers sharing a subset of size measurements. In various embodiments, the target audience is identified by clustering potential customers based on similar features, such as size measurements, physical location, purchase history, style preference, pattern preference, material preference, fit challenges, fit preferences, etc. For example, in designing a denim product, a target audience may be selected based on the likelihood the customer will purchase a denim garment. Additional customer preferences such as body shape, size measurements, and price range preferences, among others, may also be used to further refine the target audience); 
and determining the feature data based on the historical information (Paragraph 0028, At 109, optimal values for variable size components are determined using the machine learning models identified at 107. The optimal values are determined by performing one or more size fit satisfaction inferences with variable size components. In some embodiments, the value for a variable size component is determined by optimizing for a size fit satisfaction, for example, by solving for highest probability corresponding to a size fit satisfaction. For example, in the design of a dress shirt, variable size components may include a sleeve length, the distance from the top of the shirt to the first button, a neck length, a bicep size, a body length, etc. At 109, the optimal values for the different variable size components are determined for the target audience).
Regarding claims 7 and 16 (Original), which are dependent of claims 6 and 15, the combination of Yu et al. and Parker et al. discloses all the limitations in claims 6 and 15. Yu et al. further discloses wherein determining the data based on the historical information comprises: obtaining, from the historical information, a first value of one factor of the plurality of factors in a first time period and a second value in a second time period (Paragraph 0089, In various embodiments, a model may be evaluated after the model has been trained. The error of a model is the difference between actual performance and modeled performance. In another aspect, in some situations, a well-trained model may nevertheless diverge from an actual result. In this situation, a product may have an aspect that makes the product perform better than expected. For example, the garment may perform better, such as fit better, than predicted by a trained model. The description of the factor for success is an aspect. This aspect can be leveraged by incorporating the aspect into new garments; Paragraph 0098, At 805, a target silhouette category is determined based on the target garments of 803. In some embodiments, a human may select the target silhouette category that corresponds to the garment that measurements will be determined for. In various embodiments, the target silhouette category is selected automatically or by a human with the help of an automated system. For example, the target garments identified at 803 are analyzed and used to determine one or more options for target silhouette categories. In some embodiments, inventory is accessed to determine stock levels, which may be used in deciding a target silhouette category. For example, a knit three-quarter length shirt may be selected as a target silhouette category in the event that knit three-quarter length shirts are popular but are low in inventory. As another example, knit three-quarter length shirts may be selected in the event that knit three-quarter length shirts from a particular brand are frequently purchased but have a high return rate for poor size fit satisfaction. The creation and availability of a new garment using the garment silhouette category but optimized for size fit satisfaction will have a high likelihood of achieving a lower return rate; Examiner interprets the data used for training the model and the actual data as data collected in different time periods); 
based on the first value and the second value, determining a data fluctuation rate of the user set regarding the one factor (Paragraph 0089, In various embodiments, a model may be evaluated after the model has been trained. The error of a model is the difference between actual performance and modeled performance. In another aspect, in some situations, a well-trained model may nevertheless diverge from an actual result. In this situation, a product may have an aspect that makes the product perform better than expected. For example, the garment may perform better, such as fit better, than predicted by a trained model. The description of the factor for success is an aspect. This aspect can be leveraged by incorporating the aspect into new garments; Paragraph 0098, At 805, a target silhouette category is determined based on the target garments of 803. In some embodiments, a human may select the target silhouette category that corresponds to the garment that measurements will be determined for. In various embodiments, the target silhouette category is selected automatically or by a human with the help of an automated system. For example, the target garments identified at 803 are analyzed and used to determine one or more options for target silhouette categories. In some embodiments, inventory is accessed to determine stock levels, which may be used in deciding a target silhouette category. For example, a knit three-quarter length shirt may be selected as a target silhouette category in the event that knit three-quarter length shirts are popular but are low in inventory. As another example, knit three-quarter length shirts may be selected in the event that knit three-quarter length shirts from a particular brand are frequently purchased but have a high return rate for poor size fit satisfaction. The creation and availability of a new garment using the garment silhouette category but optimized for size fit satisfaction will have a high likelihood of achieving a lower return rate; Examiner notes that the error is the variance of the values in a plurality of time periods. Further, a high return rate is associated with a poor size fit satisfaction, which results in a higher error).


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2019/0108458 A1), in view of Parker et al. (US 2020/0302506 A1), in further view of Busey (US 2020/0334635 A1).
Regarding claims 8 and 17 (Original), which are dependent of claims 7 and 16, the combination of Yu et al. and Parker et al. discloses all the limitations in claims 7 and 16. Although Yu et al. disclose a data fluctuation rate (e.g. the error of a model, variance of the values in a plurality of time periods), Yu et al. does not specifically disclose wherein the data fluctuation rate is a ratio of a difference between the first value and the second value to the first value or the second value.
	However, Busey discloses wherein the data fluctuation rate is a ratio of a difference between the first value and the second value to the first value or the second value (Paragraph 0074, Some embodiments may execute a gradient descent optimization to reduce the error rate and select appropriate weighting and the bias values within the model. In some cases, a predictive model (e.g., a vector of weights) may be calculated as a batch process run periodically. Some embodiments may construct the model by, for example, assigning randomly selected weights or biases, calculating an error amount with which the model describes the consumption data and rates of change in that error as a function of the weights in the model in the vicinity of the current weight (e.g., a derivative, or local slope), and incrementing the weights in a downward (or error reducing) direction. In some cases, these steps may be iteratively repeated until a change in error between iterations is less than a threshold amount, indicating at least a local minimum, if not a global minimum. To mitigate the risk of local minima, some embodiments may repeat the gradient descent optimization with multiple initial random values to confirm that iterations converge on a likely global minimum error. Other embodiments may iteratively adjust other machine learning models to reduce the error function, e.g., with a greedy algorithm that optimizes for the current iteration).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the error calculated in different time periods of the invention of Yu et al. to further incorporate wherein the error is a rate of the invention of Busey because doing so would allow the method to calculate the rates of change in that error as a function of the weights in the model in the vicinity of the current weight, and incrementing the weights in a downward (or error reducing) direction (See Busey, Paragraph 0074). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2019/0108458 A1), in view of Parker et al. (US 2020/0302506 A1), in further view of Zeng et al. (US 2015/0278709 A1).
Regarding claims 9 and 18 (Currently Amended), which are dependent of claims 1 and 10, the combination of Yu et al. and Parker et al. discloses all the limitations in claims 1 and 10. Yu et al. further discloses wherein obtaining the at least one condition factor from the plurality of factors based on the feature data comprises: determining, based on the feature data, influence factors of other factors than the target factor in the plurality of factors on the target factor (Paragraph 0069, In some embodiments, the feedback may be associated with a weight or confidence rating corresponding to how much the feedback should be considered when training the machine learning model. For example, feedback from different users or classes of users may be weighed differently; Paragraph 0087, In various embodiments, the model may be trained according to supervised learning or other machine learning techniques. In supervised learning, the objective is to determine a weight of a feature in a function that optimizes a desired result, where the function is a representation of the relationship between the features. In a training process, weights associated with features of a model are determined via the training. That is, the contribution of each feature to a predicted outcome of the combination of features is determined. In various embodiments, the model may be trained using mixed effects models that take into account several features, some of which may be non-independent. The model may be trained by ridge regression that attributes credit to a particular feature; Paragraph 0088, In some embodiments, when training a model, the attribution of each feature to the output of the function is determined. In some embodiments, a feature represents a combination of features. For example, an individual feature may have a different weighting when that feature is combined with another feature. A feature or set of features may define a base option. As more input is provided to a model, the output of the function becomes closer to a target or validation result; Examiner interprets “influence factors” as “the weight and/or attribution of each feature to a desired result”); …
	Although Yu et al. discloses determining influence factors of other factors than the target factor in the plurality of factors on the target factor (e.g. the weight of each feature), Yu et al. does not specifically disclose determining a factor having an influence factor greater than a predetermined threshold among other factors as the at least one condition factor.
However, Zeng et al. discloses determining a factor having an influence factor greater than a predetermined threshold among other factors as at least one condition factor (Paragraph 0040, Input feature may next be sorted by feature weight w(xj). An input feature may be considered relevant if its weight w(xj)>=Wthresh (where Wthresh is a threshold that is set empirically based on training data and prediction task). The classifier 300 may only use those relevant input features (with w(xj)>=Wthresh) as inputs and ignore other irrelevant input features (with w(xj)<Wthresh)).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the determination of influence factors on the target factor of the invention of Yu et al. to further incorporate wherein only the factors that are greater than a predetermined threshold are included in the analysis of the invention of Zeng et al. because doing so would allow the method to only use those relevant input features as inputs and ignore other irrelevant input features (See Zeng et al., Paragraph 0040). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                                                                                                                                                                                                                           /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624